Citation Nr: 0419105	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder, status post arthrotomy and meniscectomy 
with traumatic arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee.

3.  Entitlement to an extension of a temporary total 
disability rating for a period of convalescence based on left 
knee surgery after November 1, 2000, pursuant to 38 C.F.R. § 
4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The Board notes that a September 2000 rating decision granted 
a temporary total evaluation because of left knee surgery, 
assigning a 100 percent rating from July 18 to November 1, 
2000.  The September 2000 rating decision also reinstated a 
20 percent disability evaluation for the left knee effective 
November 1, 2000.  In January 2001, the veteran filed a claim 
of entitlement to an extension of a temporary total 
evaluation subsequent to November 1, 2000, for a period of 
convalescence due to left knee surgery.  In February 2001, 
the RO denied entitlement to a temporary total evaluation 
subsequent to November 1, 2000.  In September 2001, the 
veteran filed a timely Notice of Disagreement with the RO 
determination which awarded a 20 percent evaluation effective 
November 1, 2000, contending that in December 2000 he 
sustained a fall due to his knee surgery and underwent an 
additional period of six weeks convalescence.  Although the 
RO issued a Statement of the Case as to the issue of 
entitlement to a rating in excess of 20 percent for a left 
knee disorder, the RO failed to issue a Statement of the Case 
as to the issue of entitlement to an extension of a temporary 
total disability rating.  The RO must issue a Statement of 
Case addressing the issue of entitlement to an extension of a 
temporary total disability rating subsequent to November 1, 
2000.  Accordingly, the Board does not yet have jurisdiction 
to address this claim and a remand to the RO for this action 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the matter is Remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

The remaining issues on appeal are also REMANDED to the RO 
via the AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
There is no indication in the file that the veteran has been 
notified of his rights under the VCAA, and VA's duty to 
assist.  The RO should ensure that the veteran has been 
informed of his rights under the VCAA, including a general 
advisement that he should submit any evidence in support of 
his claims which he has in his possession, and VA's duty to 
assist him in obtaining any evidence he is unable to obtain 
on his own.  

Additionally, as detailed in the introduction portion of this 
decision, the veteran has submitted a Notice of Disagreement 
with the denial of an extension of a temporary total 
disability rating subsequent to November 1, 2000.  A 
Statement of the Case addressing this matter has not been 
issued.  A Remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should issue a Statement of 
the Case to the veteran addressing 
entitlement to an extension of a 
temporary total disability rating for a 
period of convalescence based on left 
knee surgery after November 1, 2000.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim, as well as a discussion of 
the relevant provisions of the VCAA.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).  
The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

3.  After completing all further 
development as instructed, including 
obtaining another VA examination if 
deemed necessary, the RO should 
readjudicate the veteran's claims of 
entitlement to a rating in excess of 30 
percent for a left knee disorder, 
status post arthrotomy and meniscectomy 
with traumatic arthritis, a rating in 
excess of 20 percent for instability of 
the left knee, and, if necessary, 
adjudicate entitlement to a temporary 
total disability rating after November 
1, 2000.  If the determination of these 
claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




